DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 18-19 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claims 6 & 18, the phrase “side contours extending between the inner surfaces and providing the only contact points between the first side of the body and the second side of the body” is deemed a new matter situation since the description as originally filed states that the contours “provide additional contact points between the first side of the body and the second side of the body” and the amended claimed subject matter does not account for the front side of the body  (note fig. 6A) which actually connects the first side to the second side and thereby the inner surfaces.  Claim 22 includes similar language (side contours provide the only contact points between the inner surfaces of the first and second sides of the body) and is likewise deemed a new matter situation.  Consequently, Claims 7 & 19 are rejected since they are dependent upon rejected Claims 6 & 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-15, 17-21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., [US 2008/0013273] in view of Li et al., [US 2012/0314357].  Bailey teaches of a partition (combined (122a & 120b)) for separating computer components in an apparatus holding the computer components (fig. 1), the partition comprising: a body (panel sandwich) with a first side (side not fully shown – fig. 1 {122a}) and a second side (side fully shown in fig. 1 {120b}); one or more top tabs (shown as the bent over tabs – fig. 1) projecting from both the first side and the second side of the body; one or more bottom tabs (shown as the bent tabs – fig. 1 {such as clearly depicted on (120a}) projecting from the first side of the body; and one or more bottom protrusions (viewed as the round projections extending from the bottom side of the body) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to an inherent first panel of the apparatus, the one or more bottom tabs are secured in the first manner to a second panel (labeled (100) in fig. 1) of the apparatus, and the one or more bottom protrusions are secured in a second manner to the second panel of the apparatus, and wherein the first manner is different from the second manner.  Bailey teaches applicant’s basic inventive claimed partition as outlined {mapped} above, but does not show the first and second sides of the body being part of a same continuous piece of material as prescribed by applicant.  As to this aspect, Li is cited as an evidence reference for the known technique of forming a partition body (30) with a first side (left (331)) and a second side (right (331)), the first and second sides of the body being part of a same continuous piece of material (made from one piece), with an inner surface of the first side being separated from an inner surface of the second side by a width (width of the top connecting side (31)).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition body of Bailey {utilizing two parts to form the body} in order to employ a body that is made from one piece of material as taught by Li because this alternative arrangement would provide Bailey with the same partition (same first and second sides with a connecting front side), yet in an integral structure thereby enabling the central partitions of the chassis to be installed in a single step as opposed to two separate steps when installing two sides of a partition.  Regarding Claim 2, as modified, a respective bottom tab of the one or more bottom tabs includes a hole (shown) for securing the respective bottom tab to the second panel, the hole facilitating securing the respective bottom tab to the second panel in the first manner.  Regarding Claim 3, as modified, Bailey teaches applicant’s basic inventive claimed partition / apparatus as outlined {mapped} above, but does not describe the type of fastener {rivets} used regarding the tabs.  As to the use of rivets, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fastener being used, i.e., a screw, bolt, rivet etc., in order to secure the tabs to the panels because it was known in the art that mechanical fasteners are interchangeable and may be selected on the basis of their suitability as dictated by the needs and/or preferences of an end user.    Regarding Claim 5, as modified, the partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel sandwich).  Regarding Claim 6, as modified, the partition further comprising one or more side contours (113 & square hole for example – fig. 1) extending between the inner surfaces and providing a contact point between the first side of the body and the second side of the body.  Regarding Claim 7, as modified, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows through at least one of the one or more side contours, wherein the first and second sides of the body join to form a U-shaped profile.  The prior art teaches the basic U-shaped profile of the body where the first and second sides of the body are separated by a width, but the prior art is silent as to the dimensions of the width (a review of Bailey’s spacing or width between the sides of the body shows that the spacing is quite small); nevertheless, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size / configuration of a component or the spacing between compounds.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Regarding Claim 12, again, Bailey as modified by Li teaches of an apparatus (100) for holding computer components comprising: inherent plurality of cage panels (only the bottom panel is shown, but it is clear that a top panel would also be present) including an inherent first cage panel (top panel) and a second cage panel (bottom panel – (labeled (100) in fig. 1); and a plurality of partitions (combined (122a & 120b) & (124a & 122b)), wherein a respective partition in the plurality of partitions includes: a body (panel sandwich) with a first side (side not fully shown – fig. 1 {122a}) and a second side (side fully shown in fig. 1 {120b}); one or more top tabs (shown as the bent over tabs – fig. 1) projecting from both the first side and the second side of the body; one or more bottom tabs (shown as the bent tabs – fig. 1 {such as clearly depicted on (120a}) projecting from the first side of the body; and one or more bottom protrusions (viewed as the round projections extending from the bottom side of the body) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to an inherent first panel of the apparatus, the one or more bottom tabs are secured in the first manner to a second panel (labeled (100) in fig. 1) of the apparatus, and the one or more bottom protrusions are secured in a second manner to the second panel of the apparatus, and wherein the first manner is different from the second manner.  As previously mapped, the first and second sides having inner surfaces that face each other, wherein the inner surface of the first side is separated from the inner surface of the second side by a width that can be 3 millimeters, wherein the first and second sides of the body are part of a same continuous piece of material.  Regarding Claim 13, as modified, the first cage panel and the second cage panel would be separated by the plurality of partitions – as is readily apparent.  Regarding Claim 14, as modified, Bailey teaches applicant’s basic inventive claimed apparatus as outlined {mapped} above, but does not show the inclusion of a third cage panel.  As to the incorporation of a third panel, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional panel {such as for an additional row of bays} since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Regarding Claim 15, as modified, a respective bottom tab of the one or more bottom tabs in the respective partition includes a hole (shown) for securing the respective bottom tab to the second cage panel, the hole facilitating securing the respective bottom tab to the second cage panel in the first manner.  Regarding Claim 17, as modified, the respective partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel sandwich).  Regarding Claim 18, as modified, the respective partition further comprising one or more side contours (113 & square hole for example – fig. 1), the one or more side contours extending across the width and providing a contact point between the inner surfaces of the first and second sides of the body.  Regarding Claim 19, as modified, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows across the width through at least one of the one or more side contours.  Regarding Claim 20, as modified, the first and second sides of the body join to form a U-shaped profile (left and right side joined together by a front side).  Regarding Claim 21, as modified, the width is measured in a direction that is perpendicular to the first and second sides of the body.  Regarding Claim 23, as modified, first and second bumpers (viewed as any of the upper and middle protrusions on the outer surface of the first side – note figures 1 & 2) positioned on an outer surface of the first side, the outer surface of the first side being opposite the inner surface of the first side; and third and fourth bumpers (viewed as any of the upper and middle protrusions on the outer surface of the second side – note figures 1 & 2) positioned on an outer surface of the second side, the outer surface of the second side being opposite the inner surface of the second side – the outer side being defined for both the first and second sides as the side facing the removable carrier (234).
Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Li et al., and further in view of Sherrod et al., [US 2008/0310123].  Bailey teaches applicant’s basic inventive claimed partition / apparatus as outlined {mapped} in the above rejections, including at least one generic bottom protrusion projecting from the second side of the body; but Bailey does not show the bottom protrusion has being able to be tucked under a portion of the second panel in order to account for the second manner of securement.  As to this aspect, Sherrod is cited as an evidence reference for the known technique of using a bottom protrusion (14a-14c) of a partition (10) to be secured in openings (18a-18c) of a panel (dividing wall) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom protrusions of Bailey so as to utilize the protrusion configuration as taught by Sherrod because this attachment arrangement would enhance the versatility of Bailey’s device by providing a means by which the second side bottom protrusions could be “locked” in place once rotated and inserted into position, thereby allowing the tabs to then be secured via fasteners.  As modified, the partition would be more stable during partial installation and provide for an enhanced robust cage structure due to the interlocked coupling afforded the “tucked” protrusion and panel attachment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various computer component cage panels with partitions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 30, 2022

/James O Hansen/Primary Examiner, Art Unit 3637